Title: To James Madison from James Monroe, [ca. 25 June 1814]
From: Monroe, James
To: Madison, James


        
          [ca. 25 June 1814]
        
        The enclosed give a very unpleasant prospect in regard to our affairs with Engd.
        The part of Mr G’s & Mr Bayard’s letter in cypher is the most important. The gentlemen are at dinner. It shall be decypherd as soon as they return. I send the whole to communicate what is not in cypher.
        I shall return from dinner at 4. when I wish to receive the letters.
        I send you also an important number of Cobbet.
      